Citation Nr: 1607390	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to reimbursement for expenses incurred for non-VA medical treatment received on September 10-11, 2013.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in St. Cloud, Minnesota.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his treatment on September 10-11, 2013 was authorized by VA.  He has submitted VA treatment notes that contain his own annotations, including a July 2013 VA treatment note that cardiac rehabilitation is not available within VA, and that fee based cardiac rehab for up to 12 sessions has been approved.  The July 2013 notation also stated that if therapy plateaus, meaning two sessions or one week without progress, then continued approval is rescinded.  The Veteran has also submitted July 2013 private treatment records of cardiac care that he asserts was paid by VA, and asserts that the September 2013 treatment was an extension of this approved care.  

Unfortunately, additional information is needed to make a decision in this claim.  The full records of the Veteran's treatment at St. Cloud Hospital should be requested to determine whether the September 2013 treatment at issue was within the 12-session limit of the authorization provided by VA, and whether the Veteran's therapy had plateaued and thus triggered VA to rescind authorization.   

The Board notes that the most recent VA treatment records associated with the claims file, other than the annotated records submitted by the Veteran, are dated in June 2010.  The claims file should be updated to include VA treatment records compiled since June 17, 2010 to determine whether further information can be gained about the authorization.  

The Board notes that the claims file does not include the November 2013 denial of the claim.  Upon remand, this document should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request the records of the Veteran's treatment at St. Cloud Hospital.  The Board recognizes that the claims file contains records of treatment sessions in July 2013 and September 2013, but requires the full treatment records to determine whether the September 2013 treatment was within the authorization the Veteran has submitted.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Obtain all treatment records for the Veteran from the St. Cloud VA Health Care System, to include all associated outpatient clinics, dated from June 17, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Associate with the claims file any and all outstanding documentation with respect to the Veteran's claim for reimbursement for non-VA care on September 10-11, 2013, to specifically include the November 2013 denial of claim and any associated documents.  

If the records cannot be obtained after reasonable efforts have been made, and further attempts would be futile, create a formal finding of unavailability, notify the Veteran, and allow him the opportunity to provide such records.  All attempts to obtain the documents must be documented in the claims file.

4.  After completing the above, as well as any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



